Per Curiam: Appellee brought an action on the case, against appellants, to recover damages sustained by appellee, claimed to have been occasioned by reason of the disease called “ Texas fever ” being communicated to his cattle by ten head, or some of them, sold by appellants to appellee; that appellants sold the ten head to appellee, at the time falsely representing that the cattle were from Southwest Missouri and were entirely free from disease, and they would not communicate disease to the other cattle; that in fact the cattle were Cherokee cattle, and were in such a condition as to communicate disease to other cattle; that relying upon these representations, appellee turned the cattle so purchased into his pasture with other cattle which he owned, ten of which contracted disease of them, and eight of the number died, and the loss was thereby sustained. This is the gravamen of the complaint, differently stated in various counts of the declaration. A demurrer was sustained to all but the first count, and leave given to amend. Another demurrer was sustained to all but the fourth and seventh counts as amended. It was agreed by the parties that the cause be tried as though the plea of the general issue had been filed. A trial was had by the court and a jury, and a verdict for plaintiff. A motion for a new trial was overruled, and judgment rendered for $175 and costs. Defendants perfected an appeal to this court, and now urge a reversal. The questions presented by this record have been decided in Railroad Co. v. Husen, 95 U. S. R. 465. In that case the law under which this action is brought was held to be unconstitutional. And in the case of Salzenstein et al. v. Mavis, 91 Ill. 391, which was a case similar to this, we held we were bound by the decision of the Supreme Court of the United States, and conformed our decision to that of the Supreme Court. Those cases are decisive of this, and the judgment of the court below must be reversed. Judgment reversed.